922 So.2d 408 (2006)
ARCHBISHOP COLEMAN F. CARROLL HIGH SCHOOL, INC., and Archdiocese of Miami, Inc., and Dr. Richard Fenchak, Petitioners,
v.
Jose Luis MAYNOLDI, and Olga Maynoldi, individually, and as legal guardians of Gabriel Maynoldi, Respondents.
Nos. 3D05-2770, 3D05-2719.
District Court of Appeal of Florida, Third District.
March 8, 2006.
Rehearing Denied March 8, 2006.
Gaebe Mullen Antonelli Esco & Dimatteo, and Michael A. Mullen, and Anne C. Sullivan, Coral Gables,; Hoffman Morris, LLC., and Cara C. Morris, Singer Island, for petitioners.
Deehl Carlson, and David L. Deehl, Miami, for respondents.
Before GREEN, RAMIREZ, and ROTHENBERG, JJ.

ON MOTION FOR REHEARING DENIED
PER CURIAM.
The trial court found that Dr. Fenchak's notes were not prepared in anticipation of litigation. The notes were therefore not privileged as attorney-client communication and did not become privileged when the attorney requested them. There is record support for such a finding. We therefore cannot find that the trial court departed from the essential requirements of law so as to warrant granting the petition for writ of certiorari. Martin-Johnson, Inc. v. Savage, 509 So.2d 1097, 1099 (Fla.1987); Goldberg v. Ross, 421 So.2d 669 (Fla. 3d DCA 1982).
Rehearing denied.